By JUDGE TAYLOR.
The ground of demurrer is, that the interest up to the maturity of the note, is claimed as debt, and it is contended that the case of Butler v. Limerick,a is in point; and unless that case is overruled, this demurrer must be sustained. In that case, Butler had executed his note to Limerick for one thousand dollars, payable one year after date, with interest from the date.— The writ was issued for $1,080, and the declaration pursued the writ. The judgment was rendered for $1080 debt, and interest from the maturity of the note on that sum. Thus, interest on interest was demanded by the writ and declaration, and given by the judgment. The amount of the interest up to the maturity of the note, was *184added by Ihe plaintiff to the principal, and included in his writ and declaration, as part of the debt in numero. This is not the case here. The declaration demands the interest, up to the maturity of the note, it is true, but it is as and in the words of the note; and the judgment so far from being rendered for compound interest, only includes the principal and interest, from the maturity of the note. This cannot afford a ground for reversing the judgment, nor is it considered as coming at all within the influence of the case of Butler v. Limerick.
The second assignment is equally unavailable. Damages are laid in the writ to a greater amount than are rendered by the judgment, and although the declaration omits to lay damages, this deficit might at any time have been amended, in the Circuit Court, by the writ, and whatever is amendable in the inferior Court, will be considered in this Court as amended. Let the judgment be affirmed.
Judgment affirmed.

 Minor’s Ala Rep. 115.